COURT OF APPEALS OF VIRGINIA

Present: Chief Judge Fitzpatrick, Judges Bumgardner and Humphreys
Argued at Richmond, Virginia


CITY OF POQUOSON LAW ENFORCEMENT AND
 VIRGINIA MUNICIPAL GROUP
 SELF-INSURANCE ASSOCIATION
                                    MEMORANDUM OPINION * BY
v.   Record No. 1517-02-2       CHIEF JUDGE JOHANNA L. FITZPATRICK
                                      DECEMBER 10, 2002
LOU H. HOOKS


          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            Ralph L. Whitt, Jr. (Michael P. Del Bueno;
            Whitt & Associates, on briefs), for
            appellants.

            Stephen F. Forbes (Mark C. Grohlher;
            Forbes & Broadwell, on brief), for appellee.


     City of Poquoson Law Enforcement and Virginia Municipal

Group Self-Insurance Association (employer) contend the Workers'

Compensation Commission (commission) erred in awarding medical

and temporary total benefits to Lou H. Hooks (claimant).       The

issues on appeal are whether credible evidence supports the

commission's finding that claimant's May 18, 2000 injury arose

out of his employment and whether claimant's June 14, 2000

accident was a compensable consequence of the May 18, 2000

injury.   For the following reasons, we affirm the commission.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                            I.   BACKGROUND

     On May 18, 2000, claimant, a sergeant for the Poquoson

Police Department, tripped while walking from his interior

office to the squad room.    He was discussing a radar assignment

with another officer, and was carrying approximately eight

legal-sized folders each containing a one and one-half inch

thick notebook.    He tripped over a sliding glass door track

between his office and the squad room and injured his left

ankle.   No evidence proved the sliding glass door or track to be

defective.    The door track measured approximately one and

one-half inches high.    The floor on either side of the track was

flat, smooth tile.    When claimant was asked why he tripped on

the door track, he said:

             I think it was because I had all that
             material in my hands. It was normal, but a
             little bit more than normal because it was -
             I had to carry it like that in front of me,
             and I was talking to Officer Kimbrell
             explaining to him why the chief wanted radar
             ran [sic] on Browns Neck Road.

     In 1971, claimant sustained serious injuries to both of his

legs and had ongoing, continuing problems with his legs.      After

the May 18, 2000 accident, he was initially diagnosed with a

sprained ankle.    Eventually, when his condition did not improve,

further tests showed a hairline fracture in his ankle.

     On June 14, 2000, claimant, who was still using crutches as

a result of the May 18 accident, was at home, standing at his

bathroom sink when he felt a sudden pain in his left foot.      He

                                 - 2 -
lifted his left leg up to ease the pain, fell and injured his

right leg.    The emergency room physician diagnosed a hairline

fracture to his right leg.    Claimant described that accident:

             I had my crutches with me and after I
             finished using the bathroom, I was standing
             - I turned - I laid my crutches up against
             the wall when I was stable, when I stopped
             moving, and I washed my hands and I started
             to stand up and all of a sudden I felt a
             real sharp pain in my left leg and the next
             thing I know, I was on the floor.

     The deputy commissioner found that:

             In the absence of more credible testimony,
             it is found that Hooks's credible testimony
             establishes that he was injured in the
             manner he described in his hearing
             testimony.

                  This incident is found [to be] an
             identifiable incident or sudden,
             precipitating event, that occurred as a
             result of a condition of Hooks's work place.
             Furthermore, although Hooks clearly suffered
             from left leg problems before May 18, 2000,
             Dr. Stiles's June 6, 2000 office note
             indicating that he had suffered a new
             fracture at the site of his old injury
             establishes that his industrial accident
             aggravated a pre-existing condition.

                  Hooks's right leg injury is found a
             compensable consequence of his May 18, 2000
             industrial accident. . . .

                  It is again found that Hooks credibly
             testified about the mechanism of his June
             14, 2000 injury . . . .

(Internal citations omitted.)

     The commission, on review, held the instant case to be

analogous to the situation outlined in Turner v. Southern



                                 - 3 -
Virginia Mental Health Institute, VWC File No. 175-08-63 (April

30, 1996), and awarded benefits.

            We found that tripping over [a raised
            doorsill or the adjacent door mat] was a
            risk of employment, and awarded benefits.
            We stated, "The risk of tripping over the
            doorsill . . . is a risk of employment, and
            any resulting injury is compensable."
            Similarly, in this case, the claimant
            credibly testified that he sustained an
            injury when he tripped over the door track
            between his office and the hallway. As in
            Turner, the risk of tripping over the door
            track was a risk of the employment, and the
            claimant's injury therefore arose out of his
            employment.

                *     *     *      *      *   *     *

                 The claimant credibly testified that on
            June 14, 2000, he experienced a sharp pain
            in his left foot, which he had injured in
            the May 18, 2000 incident, while standing at
            a sink washing his hands at home. He lifted
            the foot, resting his weight momentarily on
            his right foot, and fell to the floor. The
            claimant's physicians all opined that the
            claimant's May 18, 2000 injury led to his
            right leg injury on June 14, 2000.

     Employer appealed that decision.

                            II.   ANALYSIS

     Employer contends that no credible evidence supports the

commission's finding that claimant's May 18, 2000 injury arose

out of his employment or that claimant's June 14, 2000 injury

was a compensable consequence of the May 18, 2000 injury.   We

disagree.

     "On appeal, we view the evidence in the light most

favorable to the claimant, who prevailed before the commission."


                                  - 4 -
Allen & Rocks, Inc. v. Briggs, 28 Va. App. 662, 672, 508 S.E.2d
335, 340 (1998) (citations omitted).    "'Decisions of the

commission as to questions of fact, if supported by credible

evidence, are conclusive and binding on this Court.'"     WLR Foods

v. Cardosa, 26 Va. App. 220, 230, 494 S.E.2d 147, 152 (1997)

(quoting Manassas Ice & Fuel Co. v. Farrar, 13 Va. App. 227,

229, 409 S.E.2d 824, 826 (1991)).   "Where reasonable inferences

may be drawn from the evidence in support of the commission's

factual findings, they will not be disturbed by this Court on

appeal."    Hawks v. Henrico County School Board, 7 Va. App. 398,

404, 374 S.E.2d 695, 698 (1988).    "The commission, like any

other fact finder, may consider both direct and circumstantial

evidence in its disposition of a claim.   Thus, the commission

may properly consider all factual evidence, from whatever

source, whether or not a condition of the workplace caused the

injury."    VFP, Inc. v. Shepherd, ___ Va. App. ____, ____ S.E.2d

____ (2002).   However, "[t]he commission's decision that an

accident arises out of the employment involves a mixed question

of law and fact and is thus reviewable on appeal."    Southside

Virginia Training Center/Commonwealth of Virginia v. Shell, 20
Va. App. 199, 202, 455 S.E.2d 761, 763 (1995) (citation

omitted).

     Employer contends that the door track was not a hazard of

the workplace and, therefore, claimant's injury did not arise

out of his employment.   We disagree.

                                - 5 -
               An accident arises out of the
          employment if there is a causal connection
          between the claimant's injury and the
          conditions under which the employer requires
          the work to be performed. . . . Under this
          test, if the injury can be seen to have
          followed as a natural incident of the work
          and to have been contemplated by a
          reasonable person familiar with the whole
          situation as a result of the exposure
          occasioned by the nature of the employment,
          then it arises "out of" the employment. But
          it excludes an injury which cannot fairly be
          traced to the employment as a contributing
          proximate cause and which comes from a
          hazard to which the workmen would have been
          equally exposed apart from the employment.
          The causative danger must be peculiar to the
          work and not common to the neighborhood. It
          must be incidental to the character of the
          business and not independent of master and
          servant. It need not have been foreseen or
          expected, but after the event it must appear
          to have had its origin in a risk connected
          with the employment, and to have flowed from
          that source as a rational consequence.

               The mere fact that the hazard is one to
          which the general public likewise is exposed
          is not, however, conclusive against the
          existence of such causal relationship.

R.T. Investments v. Johns, 228 Va. 249, 252-53, 321 S.E.2d 287,

289 (1984) (internal citations and quotes omitted).

     Employer cites cases relating to falls on stairways in

support of its contention that the raised, sliding glass door

track was not a risk of employment.      We have held that in order

for a fall on stairs to be compensable, there must either be a

defect in the stairs or claimant must have fallen as a result of

a condition of the employment.     Shell, 20 Va. App. at 203, 455

S.E.2d at 763.   Both parties agree that the sliding glass door

                                 - 6 -
track was not defective, thus our analysis is limited to whether

the facts, properly viewed, show that the door sill was a hazard

of the employment.   The commission viewed the photographs of the

sliding glass door track and found the one and one-half inch

high sliding glass door track located wholly within the interior

of a building on a flat, smooth floor was a risk of employment.

We agree.   It was not a standard, domed, smooth, one-piece

doorsill commonly found in offices.    The sliding glass door

track was two strips of metal with space in between for the

glass door itself, one and one-half inches straight up from the

floor.   Prior to May 18, 2000, claimant had sustained multiple

serious injuries to his legs and, at times, walked with a

noticeable limp.   He was talking to another officer and carrying

8 to 10 inches of envelopes and notebooks in front of his chest

when he tripped over the sliding glass door track.   These facts

create the requisite nexus between claimant's injury and his

employment.

     Claimant's June 14, 2000 injury is clearly a compensable

consequence of the May 18, 2000 injury.   The deputy commissioner

found claimant's testimony credible when he stated pain in his

injured left leg caused him to fall and injure his right leg.

"'The issue in cases involving the range of compensable

consequences flowing from the primary injury is essentially one

of whether the medical evidence proves a causal connection

between the primary injury and the subsequent occurrence.'"

                               - 7 -
Allen & Rocks, 28 Va. App. at 672, 508 S.E.2d at 340 (quoting

Williams Indus., Inc. v. Wagoner, 24 Va. App. 181, 188, 480
S.E.2d 788, 791 (1997) (citing Leonard v. Arnold, 218 Va. 210,

214, 237 S.E.2d 97, 100 (1977); Bartholow Drywall Co. v. Hill,

12 Va. App. 790, 794, 407 S.E.2d 1, 3 (1991))).   The record

shows that all claimant's physicians attributed claimant's June

14, 2000 fall to his injury of May 18, 2000, and claimant

testified credibly that the pain from his May 18 injury caused

him to shift his weight to his right leg causing him to fall.

     Credible evidence supports the commission's finding that

claimant's May 18, 2000 injury was caused by a risk or hazard of

the workplace and his June 14, 2000 injury was a compensable

consequence of his May 18, 2000 injury.

     For the foregoing reasons, the decision of the commission

is affirmed.

                                                         Affirmed.




                              - 8 -